Citation Nr: 0311120	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  95-15 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine, from 
October 1, 1993 to October 17, 2000.  

3.  Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine, from October 
18, 2000.

4.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the cervical spine, from 
October 1, 1993 to October 17, 2000.

5.  Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the cervical spine, from October 
18, 2000.  

6.  Entitlement to an initial rating in excess of 10 percent 
for gout.

7.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the left (minor) elbow.  

8.  Entitlement to an initial rating in excess of 10 percent 
for residuals of sigmoid polyps with diverticuli. 

9.  Entitlement to an initial compensable rating for 
hemorrhoids with anal fissure.

10.  Entitlement to an initial rating in excess of 30 percent 
for a dysthymic disorder (formerly characterized as 
depressive disorder with headaches, musculoskelatal pain and 
vertigo).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active service from May 1956 to May 1960 and 
from June 1963 to September 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Fort Harrison, Montana, 
Regional Office (RO).  




REMAND

In February 2003, the Board undertook additional development 
on the claims at issue in this case, pursuant to 38 C.F.R. § 
19.9(a)(2) (2002).  This development has been completed, with 
receipt of additional medical records in April 2003.  The 
Board did not provide notice of the development, as required 
by 38 C.F.R. § 20.903 (2002).  

Rather, this remand is being promulgated pursuant to Disabled 
American Veterans v. Principi, No. 02-7304 (Fed. Cir. May 1, 
2003), wherein the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) determined that 38 C.F.R. 
§ 19.9(a)(2) (2002) is inconsistent with 38 U.S.C.A. § 
7104(a) (West 2002) because, in conjunction with the amended 
regulation codified at 38 C.F.R. § 20.1304 (2002), it allows 
the Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction for 
initial consideration and without having to obtain the 
claimant's waiver.  

Thus, in light of this new judicial precedent, the Board is 
compelled to remand this case to the RO in order to provide 
the veteran a supplemental statement of the case (SSOC) 
regarding all evidence received since the last issued SSOC of 
January 2003.

Therefore, in order to comply with the veteran's due process 
rights, this case is REMANDED to the RO for the following:

1.  Review the claims file and ensure 
that no additional notification or 
development action is required by the 
Veterans Claims Assistance Act of 2000.  
38 U.S.C.A. §§ 5103, 5103A (West 2002) 
and 38 C.F.R. § 3.159 (2002).  If further 
action is required, undertake it before 
further adjudication of the claims.  
2.  Then, readjudicate the veteran's 
claims on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claims remains 
adverse to the veteran, he and his 
representative should be furnished an 
SSOC and afforded a reasonable period of 
time within which to respond thereto.  
The SSOC must consider all evidence 
received since the January 2003 SSOC .  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). 


